DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "a side portion" in line 2. It is unclear as to what structure has the side portion. For the purpose of examination, it is assumed to be the sidewall of the tire. 
Claim 11 recites "the opening edge" in lines 2 and 3. There is insufficient antecedent basis for this limitation. Assuming the "opening edge" is that of the recessed portion (line 2 recitation does not specify), it is noted that a recess can have multiple opening edges. Furthermore, it is unclear as to what is meant by "width size of the opening edge." The edge is the corner formed by the recess and the outer surface. It is unclear if the width is intended to be the width of the edge, per se, or the width of the recessed portion.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being Zimmer by (US 2006/0032569).
Regarding claim 1, Zimmer discloses a pneumatic tire comprising a sidewall portion (see Fig. 1, [0013]) wherein the sidewall is provided with a recessed portion having a display bottom surface (See Fig. 2B embodiment with recessed sidewall surface 6B; also Fig. 2D embodiment has recessed surface relative to ribs 8; [0054]). The display bottom portion is provided with an indicia 4 having a color ([0032]).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer (US 2006/0032569) as applied to claim 1 above, and further in view of at least one of Hixon (US 1411356) and Baker (US 6053228).
Regarding claim 2, Zimmer discloses a flat surface disposed at the bottom of the recess and side surfaces extending inward from an opening edge (see Fig. 2B and 2D). Zimmer does not disclose the side surfaces as inclined surfaces that are gradually inclined. In the same field of endeavor of tire sidewall KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007). Furthermore, one would have been motivated based on aesthetic design choice to configure the wall surfaces of the recess so as to affect the aesthetics and visibility of the walls which demarcate the indicia compartment. 
Regarding claims 3-8, Zimmer clearly shows the colored portion 4 as offset from the outer edge of the bottom displace surface (Fig. 2B, 2D). Zimmer does not state whether this cross-section is in the radial or circumferential direction. In the same field of endeavor of tire decorative markings, Hixon discloses recessed portions forming compartments with indicia contained therein (see Fig. 1-3). The indicia are shown to be offset in both the radial and circumferential directions from the outer edge of the recess. Baker also illustrates recessed portions (recessed relative to the wall 32) wherein the recess .

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmer (US 2006/0032569) as applied to claim 1 above, and further in view of Sato (US 2008/0283169).
Regarding claim 9, Zimmer does not expressly disclose the length of the recessed portion in the tire radial direction; it would have been obvious, however, to a person having ordinary skill in the art at the time of the invention to have configured the width as 15 to 45% of the section height since Sato, similarly directed towards a tire marking having indicia formed within a recess, teaches configuring the recess as 4 to 40mm in radial length to provide visibility and avoid external damage ([0042-0043]), which given the example tire size of 225/45R17 ([0138]; section height is 225mm * 45% = 101mm) yields a radial length of 4 to 40% of the section height, said range overlapping the claimed range.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmer (US 2006/0032569) as applied to claim 1 above, and further in view of Nakano (US 2010/0000648).
Regarding claim 10, Zimmer does not expressly disclose the position of the recessed portion as a percent of the tire section height; however, it would have been obvious to a person having ordinary skill . 

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zimmer (US 2006/0032569).
Regarding claim 11, Zimmer does not expressly disclose the offset amount as a percentage of the recess opening width; however, Fig. 2B clearly illustrates the offset as well within the claimed range of 0.5 to 40% (about 25% in the figure), thus anticipating or rendering obvious the claim offset limitation. In the alternative, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the offset as 0.5 to 40% since (1) Zimmer clearly shows a substantial offset from the opening edge that is also less than half the opening width; and (2) it would have been obvious to adjust the width based on aesthetic design choice and desired level of visibility for the colored portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059.  The examiner can normally be reached on Monday - Friday, 10:00 am - 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C DYE/Primary Examiner, Art Unit 1749